Title: From Thomas Jefferson to Charles Willson Peale, 27 February 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


               
                  Dear Sir
                  Washington Feb. 27. 04.
               
               Mr. Latrobe promised a few days ago to write to you to have me furnished with a polygraph of two pens, and that his experience would enable him to give some directions about it which would be useful. he was to desire particularly that there should be a drawer in each end, without any partitions in the drawers, because I would have them made here to suit my own convenience. I should also prefer the fountain inkpots, by which I mean those made thus  their best size is of about 1¾ I. diameter or square.
               Mr. Latrobe informs me you have one of Brunelle’s polygraphs procured by your son Rembrandt while in London. I am afraid I shall be thought unreasonable in asking your permission to see it here. and yet I am persuaded that if packed in an external box and directed to me it would come by the stage in perfect safety, & especially if under the care of some person who should be coming here. trial alone can enable one to estimate new and curious inventions. perhaps you can also inform me what such an one costs in London should I like it well enough to send for one, and to whom I should address myself there. if you can venture yours here, it shall be returned at any date you fix and under my guarantee as to loss or injury coming & going. Accept my friendly salutations and assurances of great esteem.
               
                  Th: Jefferson 
               
            